COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:         In re Kenneth B. Chaiken and Chaiken & Chaiken, P.C.

Appellate case number: 01-21-00200-CV

Trial court case number: 1156293

Trial court:                 County Civil Court at Law No. 1 of Harris County

       Relators, Kenneth B. Chaiken and Chaiken & Chaiken, P.C., filed a petition for
writ of mandamus and a corresponding motion for temporary relief to stay the trial
court’s order that relators pay $50,000.00 in sanctions on or before April 23, 2021. This
Court granted the motion on April 23, 2021. The Court also requested that real parties in
interest respond to relator’s petition for writ of mandamus by May 13, 2021.
        On April 28, 2021, relators filed a second motion for temporary relief, requesting
that this Court
    • Stay the trial court’s April 13, 2021 order prohibiting “ad hominem, personal
      attacks” in relators’ pleadings;
    • Stay the final two paragraphs1 of the trial court’s April 26, 2021 sanctions order;
      and
    • Set a briefing schedule for relators to file an amended or supplemental petition and
      for real parties in interest to file a response.


1
       The last two paragraphs of the April 26, 2021 order state:
           It is further ORDERED, ADJUDGED AND DECREED that Movants and their
           counsel, on their appeal, shall not mislead any appellate court by falsely suggesting
           stricken records were admitted into evidence.
           It is further ORDERED, ADJUDGED AND DECREED that Movants and their
           counsel shall refrain from filing documents with this court that contain superfluous
           exhibits or attachments, unrelated in law or fact to the motion to which they
           accompany or are not referenced at the oral hearing on said motion, if any.
      Relators’ motion is granted.
       Relators’ supplemental or amended petition for writ of mandamus is due May 24,
2021. Real parties in interest’s response to relators’ original petition for writ of
mandamus and any supplemental or amended petition is due twenty days from the date
relators file their supplemental or amended petition.
      It is so ORDERED.

Judge’s signature:    /s/Julie Countiss_______________
                     Acting individually


Date: May 4, 2021